Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered November 13, 2013. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]). Contrary to defendant’s contention, he knowingly, voluntarily and intelligently waived his right to appeal, and his valid waiver forecloses his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 255 [2006]; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). County Court advised defendant at the time of the waiver of the potential maximum term of incarceration, and thus the waiver encompasses defendant’s present challenge to the sentence (see Lococo, 92 NY2d at 827). Present — Smith, J.P., Peradotto, Carni, Lindley and Whalen, JJ.